Case 15-54748-lrc    Doc 122   Filed 09/19/19 Entered 09/19/19 17:09:27       Desc Main
                               Document      Page 1 of 7




  IT IS ORDERED as set forth below:



  Date: September 19, 2019

                                                            _____________________________________
                                                                       Lisa Ritchey Craig
                                                                  U.S. Bankruptcy Court Judge

 _______________________________________________________________

                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN RE:                                      :         CHAPTER 7
                                            :
FRED MILANI,                                :         CASE NO. 15-54748
                                            :
  Debtor.                                   :
_________________________                   :
                                            :
FRED MILANI,                                :         CONTESTED MATTER
                                            :
      Movant,                               :
                                            :
      v.                                    :
                                            :
FXM, P.C., and FRANCIS X MOORE,             :
                                            :
      Respondents.                          :

  ORDER DENYING MOTION TO STRIKE DEBTOR’S MOTION TO SHOW
       CAUSE FOR VIOLATING THE DISCHARGE INJUNCTION
      Before the Court is the Motion to Strike Debtor’s Motion to Show Cause for

Violating the Discharge Injunction (the “Motion”), filed by Francis X. Moore and his law

firm, Frank X. Moore Law (collectively “Moore”). (Doc. 104).
Case 15-54748-lrc    Doc 122    Filed 09/19/19 Entered 09/19/19 17:09:27         Desc Main
                                Document      Page 2 of 7




                                   I. BACKGROUND

       Debtor initiated this contested matter to determine whether Moore violated the

discharge injunction set forth in 11 U.S.C. § 524 by filing a complaint (the “Complaint”)

against Debtor in the Superior Court of Dekalb County, Georgia (the “State Court Action”).

(Doc. 46). In the Complaint, Moore alleged that Debtor and his associates engaged in fraud

to defeat Moore’s statutory lien on Debtor’s real property. (Doc. 79-3, at 53). Though the

Complaint clarifies that Debtor was only named for the “conduct, transactions or

occurrences after March 12, 2015[,]” Debtor asserts that the Complaint seeks to hold

Debtor personally responsible for events that occurred before he filed bankruptcy and is,

therefore, a violation of the discharge injunction. (Docs. 79-3, 50; 46, 4). Accordingly, on

January 3, 2018, Debtor filed a Motion to Show Cause for Violating the Discharge

Injunction (“Motion to Show Cause”). (Doc. 46).

       On January 11, 2019, the Court entered an Order striking Moore’s ninety-five-page

Motion for Contempt, to Compel Discovery, and Sanctions. (Doc. 96). In that Order, the

Court clarified that “the filing requirements that govern adversary proceedings, including

but not limited to BLR 7007-1, shall apply in this case.” (Id.) Moore now claims that the

Motion to Show Cause does not meet the standards set by the Order and should be struck,

or in the alternative, Debtor should provide a more definite statement. (Doc. 104).

                                    II. DISCUSSION

       Moore asks the Court to strike the Motion to Show Cause pursuant to 11 U.S.C.

§ 105 as a sanction for Debtor’s misconduct in this proceeding and for Debtor’s failure to

                                             2
Case 15-54748-lrc     Doc 122    Filed 09/19/19 Entered 09/19/19 17:09:27         Desc Main
                                 Document      Page 3 of 7


comply with Federal Rule of Civil Procedure 7(b), made applicable to this proceeding

pursuant to Federal Rule of Bankruptcy Procedure 7007, and BLR 7007-1.

       Under § 105, “[t]he court may issue any order, process, or judgment that is necessary

or appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a). A party seeking

sanctions under § 105 must present “clear and convincing evidence” that the opposing party

engaged in misconduct. See Jove Eng'g, Inc. v. IRS, 92 F.3d 1539, 1545 (11th Cir. 1996).

       In the Motion, Moore claims that Debtor filed the Motion to Show Cause to “stall

and interfere with the 2017 Dekalb Lawsuit and deprive the Superior Court of Dekalb

County of jurisdiction over Milani.” (Doc. 104, at 6). Moore relies upon “(a) Milani’s in

judicio admissions; (b) Milani’s reliance on these proceedings to continue for over 15

months to fail and refuse to provide highly relevant documents and information; (c) the

failure by what [Moore has] called an alter ego of Milani, Diamond Island, LLC, and

Xiangtong Lu to produce a single document even though they, too, received written

discovery in October 2017 . . . ; and (d) the inability or refusal by Milani in his pleadings

or in this deposition to point to any specific portion of the Complaint or its amendments

which purported to violate his discharge.” (Doc. 104, at 6).

       Moore has failed to cite to record evidence to support his claim. Sciortino v.

Gwinnett County Dep’t of Water Res. (In re Sciortino), 561 B.R. 245, 256 (Bankr. N.D.

Ga. 2016) (“The Court is entitled to the assistance of the parties in determining the relevant

facts and is not required to paw through a mass of documents to determine if the litigant

has supported his claim.”). Indeed, the only evidence attached to the Motion is a series of



                                              3
Case 15-54748-lrc        Doc 122      Filed 09/19/19 Entered 09/19/19 17:09:27                Desc Main
                                      Document      Page 4 of 7


electronic mail messages between Moore and Debtor’s former counsel, Charles M. Clapp.1

Those messages do not show that Debtor filed the Motion to Show Cause for an improper

purpose. (Doc. 104, at 12-18). For example, responding to Mr. Clapp’s request for a copy

of the original state court complaint, Moore wrote: “I am surprised that you haven’t seen

my initial complaint yet. How could you have prepared and filed your motion to reopen

the motion for contempt before you read and studied my complaint,” to which Mr. Clapp

responded, “I have the initial complaint, I just have notes all over it.” (Doc. 104, at 16-17).

This exchange does not suggest that Debtor filed the Motion to Show Cause for an

improper purpose. In the absence of any other citations to evidence that would demonstrate

an improper purpose, the Court must deny Moore’s request to strike the Motion to Show

Cause as a sanction.

        Mr. Moore also contends that the Motion to Show Cause is due to be struck for

failing to meet the standards set by Federal Rule of Civil Procedure 7(b) and BLR 7007-1.

Under Rule 7(b), a motion must “state with particularity the grounds for seeking the

order[.]” The purpose of this requirement is to provide the opposing party notice and a

meaningful opportunity to respond. See Registration Control Sys., Inc. v. Compusystems,

Inc., 922 F.2d 805, 807-08 (Fed. Cir. 1990). Accordingly, the determinative issue is



1
   Moore also attached the “Declaration of Francis X. Moore” (the “Declaration”) to the Motion. (Doc.
104, at 9). In the Declaration, Moore inquired about the consequences of the Court’s January 11, 2019
Order striking Moore’s Motion for Contempt, to Compel Discovery, and for Sanctions (Doc. 96). Moore
asked to be allowed to “continue to cite those pleadings [the Motion for Contempt, to Compel Discovery,
and for Sanctions] for purposes other than a motion to compel; or (b) be given the opportunity to provide a
substitute document meeting the requirements of the rules.” (Doc. 104, at 11). Although the Court refuses
to consider struck material, Moore is free to provide a substitute document in a manner that complies with
the federal and local rules, specifically BLR 7007-1.

                                                    4
Case 15-54748-lrc       Doc 122      Filed 09/19/19 Entered 09/19/19 17:09:27               Desc Main
                                     Document      Page 5 of 7


whether any party is prejudiced by the lack of particularity or “whether the court can

comprehend the basis for the motion and deal with it fairly.” See id.; 5 Wright & Miller,

Federal Practice and Procedure § 1192 (3d ed. 2019).

        The Motion to Show Cause satisfies Rule 7(b)’s particularity requirement. In the

Motion to Show Cause, Debtor claims that while the Complaint includes language

purporting to limit recovery to post-petition conduct, the Complaint “fails to allege any

specific [post-petition] actions by Debtor” and that Mr. Moore is actually trying to recover

damages for pre-petition conduct in violation of the discharge injunction. (Doc. 46, at 3-

5). Debtor has subsequently explained that Moore is attempting to use conclusory language

to circumvent the discharge injunction. (Doc. 79-1, at 19). These statements were

sufficient to give Moore notice of the theory of recovery behind the Motion to Show Cause.

        Indeed, Moore’s contention that he has been prejudiced by the vagueness of the

Motion to Show Cause is belied by the response he filed on January 12, 2019. (Docs. 100,

105). In his response, Moore contends that the language of the Complaint put Debtor on

notice that Moore only sought damages for events that occurred after the Petition Date.

(Doc. 100, at 9). Moore’s response demonstrates that he understands the basis of the

Motion to Show Cause. Because Moore had a meaningful opportunity to respond, the

Court will not strike the Motion to Show Cause.2



2
  Moore has similarly failed to show a need for a more definite statement. Under Federal Rule of Civil
Procedure 12(e), made applicable to this proceeding pursuant to Federal Rule of Bankruptcy Procedure
7012, a more definite statement is appropriate when a pleading “is so vague or ambiguous that the party
cannot reasonably prepare a response.” Fed. R. Civ. P. 12(e). Given that the Court has already found that
the Motion to Show Cause provided Moore adequate notice to prepare a response, an order for a more
definite statement is unwarranted.

                                                   5
Case 15-54748-lrc     Doc 122    Filed 09/19/19 Entered 09/19/19 17:09:27           Desc Main
                                 Document      Page 6 of 7


       Turning to BLR 7007-1, Moore again fails to establish that he has been prejudiced

by any alleged deficiency in the Motion to Show Cause. Pursuant to BLR 7007-1(a), a

motion “shall be accompanied by a memorandum of law that cites supporting authority. If

allegations of fact not otherwise in the record are relied upon, supporting affidavits must

be attached to the memorandum of law.” The only arguable defect in the Motion to Show

Cause is that, at the time it was filed, the Complaint was not part of the record.

Accordingly, the Motion to Show Cause should have attached the Complaint or a

supporting affidavit. On the other hand, Moore wrote the Complaint and it was also entered

into the record five months before Moore filed a response to the Motion to Show Cause.

(Doc. 79-3, at 5). Accordingly, Moore has not been prejudiced by Debtor’s initial

oversight. In the absence of prejudice and in the interest of judicial economy, the Court

declines to strike the Motion to Show Cause for failing to comply with BLR 7007-1. See

Hepp v. Paul Revere Life Ins. Co., 2015 WL 4072101, *2 (M.D. Fla. July 2, 2015) (refusing

to grant a motion to strike due to technical errors in the absence of prejudice).

                                       III. CONCLUSION

       Moore has failed to cite to record evidence that Debtor has engaged in misconduct

that warrants striking the Motion to Show Cause under § 105(a). Additionally, though the

Motion to Show Cause contained a technical defect, Moore was able to discern Debtor’s

theory of recovery and file a response. Accordingly,

       IT IS HEREBY ORDERED that, to the extent that it is based on Rule 7(b) and

BLR 7007-1, the Motion to Strike the Motion to Show Cause is DENIED;


                                              6
Case 15-54748-lrc   Doc 122     Filed 09/19/19 Entered 09/19/19 17:09:27   Desc Main
                                Document      Page 7 of 7


      IT IS FURTHER ORDERED that, to the extent that it is based on Debtor’s

misconduct, the Court DEFERS ruling on the Motion to Show Cause.

                                   END OF DOCUMENT

      Distribution List

      Fred Milani
      2267 Echo Trail NE
      Atlanta, GA 30345

      Anna Mari Humnicky
      Small Herrin, LLP
      Building Two, Suite 200
      2727 Paces Ferry Road
      Atlanta, GA 30339

      M. Denise Dotson
      M. Denise Dotson, LLC
      P.O. Box 435
      Avondale Estates, GA 30003

      Francis X. Moore
      Frank X. Moore Law
      730 E 2d Street, Suite 106
      Blue Ridge, GA 30513




                                          7
